105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael A. COOK, Executor for the Estate of Roy L. Cook, Petitioner,v.DIRECTOR, Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondent.
No. 96-1737.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1996.
Decided Jan. 14, 1997.

On Petition for Review of an Order of the Benefits Review Board.  (Nos.95-1223-BLA, 91-1212-BLA)
Michael A. Cook, Petitioner Pro Se.
Patricia May Nece, Eileen Mary McCarthy, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent.
Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Petitioner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1996).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Cook v. Director, OWCP, Nos. 95-1223-BLA;  91-1212-BLA (BRB Apr. 5, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Leave to proceed on appeal in forma pauperis is granted.

AFFIRMED